Case: 1:19-cv-04139 Document #: 40 Filed: 01/08/20 Page 1 of 2 PagelD #:133

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS
Eddie Sanchez,
Plaintiff,
V. Case No: 19-cv-4139
Thomas Dart, et al., Hon. Judge Marvin E. Aspen

Defendants.

Nem Name Ne Ne Nee” ee eee nee Nee? Nee” eee” See”

MOTION FOR APPOINTMENT OF SPECIAL PROCESS SERVER
Plaintiff, Eddie Sanchez, through his counsel, Juris Kins, Davis McGrath LLC (“Kins”)
moves this Court, pursuant to FRCP Rule 4(c)(3), to appoint ABC Legal Services, Inc. as a
special process server to serve the summons and amended complaint on defendant Nneka Jones
Tapia. In support of this motion, Plaintiff states as follows:

1. On June 20, 2019, Plaintiff filed his complaint pro se, and on June 24, 2019, the Court
granted his application to proceed in forma pauperis.

2. On September 3, 2019, the Court entered an order requesting Kins to represent Plaintiff,
dismissing the complaint without prejudice, and setting October 18, 2019, as the date for Kins to
file an amended complaint, consistent with his obligations under Rule 11 of F.R.C.P. After
several extensions, Kins filed an amended complaint on December 17, 2019.

3. Except for Nneka Jones Tapia (“Jones Tapia”), all defendants were served with a
summons and amended complaint on December 17, 2019, at the office of the Sheriff of Cook
County. Service on Jones Tapia was not accepted because she no longer was employed by the

Sheriff and Cook County Department of Corrections.
Case: 1:19-cv-04139 Document #: 40 Filed: 01/08/20 Page 2 of 2 PagelD #:134

4. Plaintiff needs to serve Jones Tapia and requests that ABC Legal Services, Inc. (“ABC”),
4645 N. Rockwell Street, Chicago, IL 60625, #117-001765, certified under the Private
Detective, Private Alarm, Private Security and Locksmith Act of 2014, and its registered and
certified employees, be appointed special process server, pursuant to FRCP Rule 4(c)(3), to
serve Jones Tapia with the summons and amended complaint.

WHEREFORE, Plaintiff requests this Court to enter an order authorizing ABC Legal
Services, Inc., and its registered and certified employees, to serve Jones Tapia with the summons

and amended complaint.

Respectfully submitted,

By: /s/ Juris Kins
Plaintiff's attorneys

Juris Kins

DAVIS McGRATH LLC
125 South Wacker Drive
Suite 1380

Chicago, IL 60606
312-332-3033
